UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 15, 2014 Catasys, Inc. (Exact name of registrant as specified in its charter) Delaware 001-31932 88-0464853 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11601 Wilshire Boulevard, Suite 950 Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 444-4300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐
